204 F.3d 744 (7th Cir. 2000)
Bharat BHATT,    Plaintiff-Appellant,v.Janet RENO, et al.,    Defendants-Appellees.
No. 99-1232
In the United States Court of Appeals  For the Seventh Circuit
Argued July 7, 1999Decided October 19, 1999Published Opinion January 31, 2000*

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 98 C 4806--George W. Lindberg, Judge.
Before Eschbach, Ripple and Kanne, Circuit Judges.
PER CURIAM.


1
In August 1998, Bharat Bhatt, a Hindu  Indian national and non-criminal alien resident  in Racine, Wisconsin, received a final order of  deportation from the Immigration and  Naturalization Service ("INS"). He then filed  requests with the district court for both a writ  of habeas corpus and a temporary restraining  order to stay his deportation because his motion  to reopen and reconsider his case is still  pending before the Board of Immigration Appeals  ("BIA"). The district court dismissed both  requests for lack of subject matter jurisdiction  because it found that judicial review of such  claims was barred pursuant to 8 U.S.C. sec.  1252(g).1 On appeal, Bhatt challenges the  dismissal, arguing that federal courts retain  their jurisdiction over his claims, especially  when habeas corpus review is implicated. We  affirm.

Background

2
In January 1994, Bhatt was detained by the INS  when he attempted to illegally enter the United  States. After the INS issued him an Order to Show  Cause, Bhatt admitted the allegations in it and  conceded deportability. In January 1995, Bhatt  filed an administrative application for asylum  with the INS; he alleged that he was a victim of  religious persecution on the basis of his aid to  Moslems during the 1992-93 riots in India. A  deportation hearing was held, and in July 1995,  an Immigration Judge denied Bhatt's request for  asylum and withholding of deportation. In June  1998, the BIA dismissed Bhatt's appeal. This  court denied Bhatt's request for a stay pending  our review of his appeal of the BIA's decision.  Later, we denied Bhatt's petition for review and  affirmed the BIA's decision. See Bhatt v. Reno,  172 F.3d 978 (7th Cir. 1999).


3
The INS then issued an order informing Bhatt  that he was scheduled to be deported on July 14,  1998; this date then was rescheduled to August 4,  1998. On August 4, 1998, Bhatt sought relief from  deportation with both the BIA and the district  court. With the BIA, he filed a motion to reopen  and reconsider his case. With the district court,  he filed a petition for a writ of habeas corpus  and a request for a temporary restraining order.


4
The district court concluded that it lacked  subject matter jurisdiction and dismissed both of  his requests. In reaching its decision, the court  relied primarily on the language in sec. 1252(g)  and on this court's decision in Yang v. INS, 109  F.3d 1185 (7th Cir. 1997).2 In addition, the  district court noted that this court in Yang  found that the possibility of habeas review under  the Suspension Clause, U.S. Const. art. 1, sec.  9, cl. 2, was foreclosed because such review did  not extend to "discretionary decisions by the  political branches of government." District Court  Order of October 20, 1998 (quoting Yang, 109 F.3d  at 1195).

Analysis

5
On appeal, Bhatt confines his arguments to the  sole issue of whether the federal courts have  jurisdiction to address a deportee's habeas  claims after the INS has issued him a final order  of removal. He challenges as faulty the district  court's dismissal for lack of jurisdiction  because the court relied on Yang in order to  conclude that the recently-amended sec. 1252(g)  deprived district courts of jurisdiction over a  challenge to a final removal order. Bhatt  contends that this court has distanced itself  from encouraging such a conclusion when it  decided LaGuerre v. Reno, 164 F.3d 1035 (7th Cir.  1998).3 He argues that the LaGuerre decision  authorizes judicial review of final removal  decisions such as his. He contends further that  given the historic importance of the writ of  habeas corpus in this country, sec. 1252(g)  should not be construed to deprive federal courts  of their habeas jurisdiction over non-criminal  deportees. We review de novo a dismissal for lack  of subject matter jurisdiction. See United States  v. Bank of Farmington, 166 F.3d 853, 859 (7th  Cir. 1999).


6
Judicial review of deportation orders was  "greatly curtailed" when Congress amended the  Immigration and Nationality Act ("INA") in 1996.  See Singh v. Reno, 182 F.3d 504, 507 (7th Cir.  1999). Section 1252(g) of Title 8 of the United  States Code states in relevant part that federal  courts lack jurisdiction to review three specific  final decisions of the Attorney General in  immigration proceedings:


7
Except as provided in this section, and  notwithstanding any other provision of law, no  court shall have jurisdiction to hear any cause  or claim by or on behalf of any alien arising  from the decision or action by the Attorney  General to commence proceedings, adjudicate  cases, or execute removal orders against any  alien under this chapter.


8
Bhatt first argues that sec. 1252(g) does not  repeal habeas jurisdiction of the federal courts  over deportees. He contends that federal habeas  jurisdiction over immigration decisions has  always resided in the federal courts, and  therefore such a repeal would give too much power  to Congress. Next, Bhatt argues that it is  "unsound, as a matter of statutory construction"  to assume that jurisdiction under 28 U.S.C. sec.  2241 was repealed when the statutory language of  sec. 1252(g) does not explicitly repeal anything.


9
Bhatt does not dispute that sec. 1252(g)  applies to him. In his current status as an  illegal alien, he sought district court review of  his habeas and temporary restraining order  requests that "arise[ ] from the decision and  action . . . by the Attorney General . . . to  execute removal orders" against him. See 8 U.S.C.  sec. 1252(g). Further, although LaGuerre and  Yang, as Bhatt correctly notes, involved  deportees who were aliens convicted of crimes in  the United States, we have recently held that  sec. 1252(g) applies to "criminal and non-  criminal deportees alike." Singh, 182 F.3d at  508. Moreover, we have consistently decided that  Congress's 1996 amendments to the INA, and  specifically sec. 1252(g), foreclose virtually  all judicial review of deportation, including  habeas review, in cases to which it applies. See  Singh, 182 F.3d at 508-09; Parra v. Perryman, 172  F.3d 954, 956-57 (7th Cir. 1999); Yang, 109 F.3d  1185, 1195-96. See also LaGuerre, 164 F.3d at  1040 (discussing 1996 amendments and preclusion  of most habeas review).


10
Nonetheless, we allow exceptions from sec.  1252(g)-types of foreclosure of judicial review  in the rare cases which present "substantial  constitutional issues," Singh, 182 F.3d at 507,  509-10, or "bizarre miscarriages of justice,"  LaGuerre, 164 F.3d at 1040--issues over which the  administrative agencies lack jurisdiction to  decide. For these issues, deportees can seek the  safety valve of direct review in the court of  appeals for judicial correction of these  problems. See Singh, 182 F.3d at 509-11;  LaGuerre, 164 F.3d at 1040. In LaGuerre, we  suggested that such review would be warranted in  a case where the BIA ordered that an alien be  removed on the basis of a criminal conviction  that it knew had been vacated, but the BIA  disregarded the alien's changed criminal status  because the alien was of a particular race. 164  F.3d at 1040. In Singh, we found such review  warranted over a criminal deportee's claims that  his due process rights were violated because the  INS's four-year delay in recalendaring a hearing  resulted in his ability to apply for a  discretionary waiver from removal becoming  foreclosed by the 1996 changes to the INA. See  Singh, 182 F.3d at 510-11.


11
Though Bhatt argues that this court's decision  in LaGuerre left leeway for judicial review in  situations such as his, his case is not one of  the rare exceptions qualifying for the safety  valve of judicial review. He does not articulate  what matter of constitutional significance his  case presents or what information in the record  he relies upon to suggest a violation of his  constitutional rights. In choosing to argue only  the issue of federal court jurisdiction over his  claims, he has not identified how his situation  amounts to a constitutional violation or a  miscarriage of justice. See Singh, 182 F.3d at  510-11. In his brief, he merely asserts that a  bizarre miscarriage of justice would occur if he  were deported to India to face a "serious threat"  of persecution before his pending appeals and  motions were reviewed and decided. Further, Bhatt  already has had ample opportunity for the federal  courts to hear, consider, and address his  challenges to his removal. Bhatt's current  request for relief from removal, in effect, has  previously been twice reviewed and denied by this  court--this court has already denied his motion  for a stay of deportation and his petition for  review of the BIA's decision.


12
Next, Bhatt contends that Supreme Court  precedent "instructs a reading" of sec. 1252(g)  that "precludes" the finding that sec. 1252(g)  repeals the district court's jurisdiction to  consider petitions filed pursuant to 28 U.S.C.  sec. 2241. As a result, he argues, the Supreme  Court's most recent decision regarding sec.  1252(g), Reno v. American-Arab Anti-  Discrimination Committee, 119 S.Ct. 936, 943-45  (1999) ("AADC"), does not apply to his case. In  his view, AADC applies to limit litigation where  there are disputes over the Attorney General's  decision to initiate or to defer particular non-  final immigration actions. Moreover, he argues,  AADC does so only in the specific context of a  class of aliens claiming First Amendment  violations.


13
Bhatt misunderstands AADC's holding. In AADC,  the Supreme Court held that sec. 1252(g) deprived  federal courts of jurisdiction to review the  aliens' claims that the INS had selectively  initiated deportation proceedings against them  for exercising their First Amendment rights to  express controversial political views. The Court  determined that these aliens' claims arose from  the Attorney General's final, yet discretionary,  decision to commence proceedings, and thus sec.  1252(g) barred judicial review. The Court  narrowly and literally interpreted sec. 1252(g)'s  bar on judicial review to apply only to claims  arising from three final and discretionary  actions taken by the Attorney General in  immigration cases--her decision or action to: 1)  commence proceedings; 2) adjudicate cases; or 3)  execute removal orders. Id. The Court found that  Congress in seeking to streamline removal  proceedings, intended the section to be  "specifically directed at the deconstruction,  fragmentation, and hence prolongation of removal  proceedings." Id. at 945. The Court also observed  that the lessened capacity for judicial review of  deportees' claims is appropriate because their  removal "is necessary in order to bring to an end  an ongoing violation of United States law." Id.  at 947.


14
On the basis of the foregoing, the district  court properly determined that Bhatt was an alien  subject to a final order of removal. "When  judicial review depends on a particular fact or  legal conclusion, then a court may determine  whether that condition exists." Yang, 109 F.3d at  1192. Beyond that determination, the district  court lacked jurisdiction to exercise any further  review of Bhatt's requests because those requests  arose from the Attorney General's discretionary  decision to execute Bhatt's removal order--and,  sec. 1252(g) bars federal courts from reviewing  such requests. Accordingly, the judgment of the  district court is


15
AFFIRMED.



Notes:


*
 This case originally was decided by unpublished  order under Circuit Rule 53. The defendants-  appellees subsequently filed a motion requesting  that the order be issued as a published opinion,  which motion was granted.


1
 This section is a codification of sec.  306(f)(1)(g) of the Illegal Immigration Reform  and Immigrant Responsibility Act ("IIRIRA") and  of sec. 242(g) of the Immigration and Nationality  Act ("INA").


2
 In Yang, this court held that sec. 242(g) of the  INA divested the district court of jurisdiction  to hear habeas requests from deportees arising  from final orders of removal.


3
 In LaGuerre, this court addressed challenges to  the bar on judicial review, found in Section  440(a) of the Antiterrorism and Effective Death  Penalty Act of 1996 ("AEDPA"), over criminal  aliens' claims arising from final orders of  deportation. We reasoned that although habeas  review under 28 U.S.C. sec. 2241 was not  explicitly repealed by the statute, the  interpretation of the statute to repeal such  review was not constitutionally problematic,  especially in cases analogous to Bhatt's, where  the deportee does not challenge the INS's  jurisdiction over him. See LaGuerre, 164 F.3d at  1038.